Citation Nr: 1310724	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  04-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether vacatur of the August 4, 2009 Board of Veterans' Appeals decision is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 until February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2006 the Board remanded the matters on appeal for additional development; and in August 2009 the Board issued a decision denying service connection for an acquired psychiatric disorder; entitlement to TDIU, and entitlement to nonservice-connected pension benefits based on the dates of service shown on the Veteran's DD Form 214; namely, August 1997 to January 1999.  

The Veteran filed a motion for reconsideration of that decision and submitted a copy of a DD Form 215, noting she was discharged from service in February 2001.  As will be discussed below, the Board finds that vacatur of the August 2009 decision, in its entirety is warranted.  Accordingly, the Veteran's motion for reconsideration is dismissed as moot.

The issues of service connection for an acquired psychiatric disorder, entitlement to TDIU, and entitlement to nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a decision dated August 4, 2009, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder, entitlement to TDIU, and entitlement to nonservice-connected pension benefits based, first and foremost, on the dates of active duty service (August 2007 to January 1999), and on the total amount of active duty service (1 year, 5 months, and 8 days), shown on the Veteran's DD Form 214.  

2.  A DD Form 215 issued by the service department in November 2011 advises that the Veteran served on active duty for 3 years, 5 months, and 20 days; and that she separated from active duty service on February 11, 2001; thus, the Board's August 2009 decision was based on an inaccurate factual premise.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on August 4, 2009 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In a decision dated August 4, 2009, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder, entitlement to TDIU, and entitlement to nonservice-connected pension benefits based, first and foremost, on the information on the Veteran's DD Form 214, which shows that the Veteran served on active duty from August 2007 to January 1999, for a total 1 year, 5 months, and 8 days.  

In May 2012 the Veteran filed a Motion for Reconsideration of the Board's August 2009 decision.  In support of her Motion the Veteran included a copy of a DD Form 215 dated in November, 2011, which instructs that the date of the Veteran's separation from active duty service was February 11, 2001; not January 29, 1999 (as shown on the Veteran's DD Form 214).  The service department also advises, via the DD Form 215, that the Veteran served on active duty for 3 years, 5 months, and 20 days.  

This evidence was not of record at the time of the Board's August 2009 decision; and it is material since the Board's denial of each of the three claims was based, first and foremost, on the dates shown on the DD Form 214.  Since the information on the DD Form 214 was wrong, the Veteran was denied due process of law.  The Board will therefore vacate, on its own Motion, the August 4, 2009 decision.


ORDER

The Board's August 4, 2009 decision is vacated.


REMAND

With regard to the claims for service connection for an acquired psychiatric disorder and for TDIU, the Veteran says that she is unable to work because of her psychiatric disorder, and that her psychiatric problems began during active duty service.  Her claims file includes mental health records dated in 1999.  However, the service department has recently advised (via a DD Form 215) that the Veteran did not separate from active duty service until February 11, 2001.  In light of such, and in order to assure that the claims file is properly documented, a request for any extant service treatment records dating from September 1999 to February 11, 2001, must be made.  38 C.F.R. § 3.159(c)(2).

Additionally, in February 2002 the Veteran submitted an authorization for relevant medical records dated in May 2001 from Sentara Norfolk General Hospital, and in April 2002 the RO sent a request for records to that facility.  In May 2002 the hospital replied that it was unable to comply with VA's request for records because the date that the authorization was signed was more than 60 days old.  In a letter to a completely different provider in June 2002, the RO wrote that this was its second request for records.  In a post script at the very end of that letter (after the signature) the RO included a note to the Veteran regarding the response from Sentara.  No other communication was ever made to the Veteran regarding the Sentara records.  In accordance with 38 C.F.R. § 3.159(c)(1) the RO should obtain a new authorization from the Veteran and make a new request for records from Sentara.  A request for medical records from Sewell's Point Branch Medical Clinic in Norfolk, VA, should also be made.  See Veteran's Authorization for Records (VA Form 21-4142) dated in March 2012.  

Then, and based on evidence in service treatment records of psychiatric complaints during service, the Veteran should be accorded a VA psychiatric examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in light of the fact that this wartime era Veteran actually served on active duty service for more than 3 years, a determination must be made as to whether she meets income and disability eligibility requirements for nonservice-connected pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records dating from September 1999 to February 2001, and associate them with the claims file or Virtual VA file.  If no records are found after appropriate attempts, update the claims file and notify the Veteran accordingly.

2.  After obtaining pertinent new authorizations, request the Veteran's May 2001 psychiatric treatment records from Sentara Norfolk General Hospital of Norfolk, Virginia; and psychiatric treatment records dating from 1997 to 1999 from Sewell's Point Branch Medical Clinic in Norfolk, Virginia.

3.  Ask the Veteran to provide the names and addresses of any other medical care providers who have recently treated her for her psychiatric complaints and any other conditions impacting her ability to work.  After attaining the necessary authorization(s) from the Veteran, any relevant records which are not duplicates of records already contained in the claims file should be requested.  The Veteran should be notified of the inability to obtain requested records.

4.  After completion of steps 1 through 3, schedule the Veteran for a VA psychiatric examination to determine the nature of her psychiatric disorder, and to obtain an opinion as to whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner is then requested to opine as to whether it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that a current psychiatric disorder arose during service or is otherwise related to any incident of service.  The examiner must explain the reasoning for the opinion provided.  

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Conduct any additional development deemed necessary, including requesting updated income and employment information, to ascertain the Veteran's eligibility for nonservice-connected pension benefits. 

6.  After completion of the development requested above, readjudicate the claims for service connection for an acquired psychiatric disorder, entitlement to TDIU, and entitlement to nonservice-connected pension benefits.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative a Supplemental Statement of the Case and afford the appropriate time period to respond.  Then return the case to the Board for appellate review, unless otherwise indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


